Entered: August 29th, 2019
                                 Case 18-00401   Doc 42   Filed 08/29/19    Page 1 of 11
Signed: August 29th, 2019




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                                   at Greenbelt

       In re:                                         *
                 Fred Yen Ming Chu and                *      Case No. 18-20703-LSS
                 Meiyu Anna Chu,                      *      Chapter 7
                             Debtors.                 *
                                                      *
       *         *           *      *    *       *    *      *       *      *       *      *       *
       Fu Quan Li,                                    *
                 Plaintiff,                           *
                                                      *
       v.                                             *      Adv. No. 18-00401
                                                      *
       Fred Yen Ming Chu and                          *
       Meiyu Anna Chu,                                *
                 Defendants.                          *
                                                      *
                                             MEMORANDUM OPINION

                 This adversary proceeding arises from a failed international trade venture spearheaded by

       Defendant, Fred Yen Ming Chu (“Mr. Chu”) and focuses on loans (the “Loans”) Plaintiff, Fu Quan

       Li (“Mr. Li”), provided Mr. Chu, through Mr. Chu’s wife and co-defendant, Meiyu Anna Chu (“Ms.

       Chu”) in furtherance of that venture. Plaintiff objects to the dischargeability of debt arising from

       Defendants’ default on the Loans pursuant to 11 U.S.C. § 523(a)(2)(A) and (a)(4). This proceeding
                  Case 18-00401        Doc 42    Filed 08/29/19     Page 2 of 11



came before the Court for a two-day trial on July 18 and 24, 2019. The Court took the matter

under advisement following the conclusion of the trial.

I.     Findings of Fact.

       Mr. and Ms. Chu are natives of Taiwan. They were married in 1978 and emigrated to the

United States approximately seven years later. Upon arriving in the United States, they found jobs

in the food service industry, Mr. Chu as a waiter and Ms. Chu as a bookkeeper. Around 1990, Mr.

Chu purchased a Chinese restaurant in Rockville, Maryland. Five years later, Mr. Chu sold that

restaurant and traveled internationally for three to four months to develop relationships with persons

involved in international trade. Upon returning to the United States, Mr. Chu had a brief stint as a

mail carrier, then returned to the restaurant business. Mr. Chu found a job in a Japanese restaurant,

which afforded him an opportunity to gain experience making sushi.

       In 1998, Mr. Chu left the Japanese restaurant and started his own sushi business based out of

a strip mall in Rockville, Maryland. A substantial portion of Mr. Chu’s business came from

delivering sushi to local markets for resale. One year later, Mr. Chu’s sushi business was

flourishing, and he needed the assistance of another sushi chef. During his search for a sushi chef,

Mr. Chu met Mr. Li. Mr. Li was born in Shanghai, China and emigrated to the United States in

1998. Despite Mr. Li’s limited proficiency with English and his lack of experience as a sushi chef,

Mr. Chu hired Mr. Li. Over the next five years, Mr. Chu taught Mr. Li to make sushi and worked

closely with him in the business. Mr. Li developed profound respect for Mr. Chu’s status and

business acumen. The two became friends and close ties developed between their families.

       In or around 2004, Mr. Chu moved his sushi business to his home and focused exclusively

on preparing sushi to deliver to markets for resale. Mr. Chu no longer needed the assistance of a

second sushi chef and terminated Mr. Li’s employment. Mr. Chu’s sushi business continued to



                                                  2
                   Case 18-00401       Doc 42     Filed 08/29/19     Page 3 of 11



flourish. Mr. and Ms. Chu began investing in Florida real estate. While their Florida properties

were encumbered by mortgages, Mr. and Ms. Chu’s equity in their Florida real estate totaled

approximately $1,000,000.00 by 2005. To further secure their financial position, Mr. and Ms. Chu

paid off all debt on their Maryland home, which was worth approximately $500,000.00 at that time.

In addition, Mr. and Ms. Chu accumulated approximately $400,000.00 in cash savings.

       In 2005, Mr. Chu decided that they were financially secure enough that he could switch his

focus to his true passion, international trade. In August 2005, Mr. Chu approached Mr. Li and

offered him the opportunity to take over the sushi delivery business, which Mr. Li accepted. Mr.

Chu introduced Mr. Li to his customers and informed the customers that Mr. Li would be delivering

the sushi from now on and that they should remit payment to Mr. Li. Mr. Chu explained to Mr. Li

that Mr. Chu intended to travel abroad to find opportunities in the trade of precious metals.

       Mr. Chu believed that gold and copper were in high demand in China’s rapidly growing

manufacturing industry and spent years searching for an opportunity to capitalize on this belief. He

found a business partner in Tanzania with connections to a copper mine in the Democratic Republic

of the Congo. Mr. Chu visited Dar Es Salaam, a Tanzanian port city, in 2006 and 2007 in

preparation to obtain copper to ship to China. Mr. Chu and his partner obtained two purchasers in

China for 500 tons of high purity copper. Though it was not entirely clear from the testimony and

no relevant documentary evidence was submitted, it appears that the agreement with the Chinese

purchasers was that they would pay the prevailing market rate in China at the time they received the

shipment in China. Mr. Chu and his partner expected a large profit from the arbitrage between the

prevailing market rates in Tanzania and China.

       In April 2008, with purchasers on board, Mr. Chu and his partner purchased high purity

copper from a copper mine in the Democratic Republic of the Congo. Their supplier required a



                                                  3
                   Case 18-00401       Doc 42     Filed 08/29/19     Page 4 of 11



30% down payment of approximately $1,400,000.00. In addition, Mr. Chu and his partner had to

obtain funds for insurance, shipping, and other incidental costs. Mr. and Ms. Chu invested their

cash savings of $400,000.00 and obtained a loan of $350,000.00 by granting a lien against their

Maryland home, which was worth approximately $400,000.00 at the time. After exhausting their

personal finances, Mr. and Ms. Chu borrowed money from friends and family.

       By April 2008, Mr. Chu had no funds available to pay ongoing expenses necessary to

complete the copper shipment from Tanzania to China. Mr. and Ms. Chu began searching for

additional capital to prevent Mr. Chu’s business venture from failing. Around that time, Mr. Chu

learned that he would need funds to pay for purity testing of his copper. Mr. Chu informed Ms.

Chu of his need for additional funds. Thereafter, Ms. Chu contacted Mr. Li and told him that she

had discovered that Mr. Chu was having an affair and requested that Mr. Li and his wife, Min

Zhang Li (“Ms. Li”), come to her house. Shortly thereafter, Mr. and Ms. Li and their daughter,

Jing Li (“Jing”), arrived at Ms. Chu’s home and found her in an emotionally distraught state.

       After two hours of venting about Mr. Chu’s affair, Ms. Chu changed the topic of

conversation to Mr. Chu’s business venture in Tanzania. Ms. Chu showed pictures of Mr. Chu

with his business partner in Tanzania next to a cargo train. Ms. Chu requested a $12,000.00 loan

from Mr. Li to help fund Mr. Chu’s venture. During their conversation, Ms. Chu received a phone

call. After ending the phone call, Ms. Chu stated that the caller was her real estate agent in Florida.

Ms. Chu further represented that, if Mr. and Ms. Chu were unable to repay the loan from the profits

of the business venture, they would sell one of their investment properties in Florida and repay the

loan with the sale proceeds. In reliance on Ms. Chu’s representations, Mr. Li obtained $6,000.00

from his personal savings and $6,000.00 from Jing to make a $12,000.00 loan to Mr. and Ms. Chu.

Ms. Chu then transferred that money to Mr. Chu via Western Union.



                                                   4
                  Case 18-00401        Doc 42     Filed 08/29/19     Page 5 of 11



       Less than a week later, Ms. Chu contacted Mr. Li requesting another loan. Mr. Li then met

with Ms. Chu, where she showed him another picture of Mr. Chu with his business partner beside a

pile of copper or gold. Ms. Chu represented that Mr. Chu’s business venture was successful, but

that he needed an additional $50,000.00 to complete the shipment. Ms. Chu further represented

that Mr. and Ms. Chu would repay the loans within a month with 30% interest. If they were unable

to repay the loan from the profits of the business venture, Ms. Chu said they would sell their

Maryland home to repay the loan plus interest with the sale proceeds. Mr. Li loaned Mr. and Ms.

Chu $50,000.00, which he obtained from his personal savings and loans from relatives. Mr. Li

requested that Ms. Chu provide him with two checks totaling $50,000.00 as further security and

memorialization of the loans. Ms. Chu wrote two checks, one for $40,000.00, payable to Mr. Li,

and another for $10,000.00, payable to Ms. Li’s brother. Ms. Chu then transferred that money to

Mr. Chu via Western Union. Three weeks later, Ms. Chu contacted Mr. Li and told him not to cash

the checks she had written because there was no money in Mr. and Ms. Chu’s checking account.

       In July 2008, Mr. Chu’s first shipment of 500 tons of copper left the port in Tanzania

heading to China. In August 2008, Ms. Chu traveled to Tanzania. At that time, Indian customs

officials detained Mr. Chu’s copper shipment and demanded payment in exchange for its release.

Mr. and Ms. Chu had no funds available to pay the Indian official. Ms. Chu called Mr. Li from

Tanzania and requested an additional $6,000.00 loan. Ms. Chu informed Mr. Li that the additional

funds were necessary to complete the transaction and that, without the additional loan, Mr. and Ms.

Chu would be unable to repay the previous loans. Ms. Chu again represented that Mr. and Ms. Chu

would repay the loans within 30 days plus 30% interest. In reliance on these representations, Mr.

Li transferred $6,000.00 to Mr. and Ms. Chu via Western Union.

       By the time the Copper arrived in China, its value had plummeted. The sales price received



                                                  5
                   Case 18-00401       Doc 42     Filed 08/29/19     Page 6 of 11



in China was barely enough to cover the remaining two-thirds of the Purchase Price. Mr. Chu had

lost his entire investment. Soon after the failure of his Tanzanian enterprise, Mr. Chu returned to

the United States. Upon his return, he visited the customers from his old sushi delivery business to

inform them of his return as well as his intention to continue operating his sushi delivery business.

Thereafter, Mr. Li’s customers began purchasing sushi from Mr. Chu instead.

       Soon after Mr. Chu’s return, Mr. and Ms. Li began inquiring with Mr. and Ms. Chu about

repayment of the Loans. Each time, Mr. and Ms. Chu informed Mr. and Ms. Li that they did not

have the money to repay the Loans. In December 2008, Mr. and Ms. Chu agreed to pay Mr. Li

$1,000.00 per month until the Loans were repaid. In January 2009, Mr. and Ms. Chu paid Mr. Li

$1,000.00 toward repayment of the Loans. Mr. and Ms. Chu made two additional $1,000.00

payments in February and March 2009, for a total of $3,000.00. In April 2009, Mr. and Ms. Chu

informed Mr. Li that they would no longer be making monthly payments but would repay the Loans

once they sold their home.

       In April 2009, Mr. and Ms. Chu purchased Hunan To Go, a Chinese restaurant in Rockville,

Maryland. Mr. and Ms. Li were aggrieved to learn that Mr. and Ms. Chu had obtained the funds to

purchase Hunan To Go but had not repaid the Loans. Mr. and Ms. Li and Jean assisted Mr. and

Ms. Chu in preparing Hunan To Go for operation in hopes of receiving repayment of the Loans if

the restaurant was successful. Mr. and Ms. Li continued inquiring about repayment of the Loans.

On August 28, 2009, the tension over Mr. and Ms. Chu’s nonpayment on the Loans and Mr. and

Ms. Li’s repayment inquiries resulted in a shouting match inside Hunan To Go and carrying into the

parking lot. The altercation so bothered Ms. Chu that she attempted to drive away in Mr. Chu

vehicle. Ms. Chu is not a competent driver under normal circumstances. In her emotionally

frayed state, she drove Mr. Chu’s vehicle into Ms. Li’s vehicle in the Hunan To Go parking lot.



                                                  6
                  Case 18-00401        Doc 42     Filed 08/29/19     Page 7 of 11



       On December 10, 2009, Mr. Li filed a Complaint for Monetary Damages in the Circuit

Court for Montgomery County, Maryland, seeking damages against Mr. and Ms. Chu for fraud,

breach of fiduciary duty, and breach of contract. On August 24, 2010, the state court entered

sanctions against Mr. and Ms. Chu based on their failure to properly participate in discovery. As

part of the sanctions, the Court prohibited Mr. and Ms. Chu from admitting evidence they failed to

produce in response to Mr. Li’s discovery requests. On November 5, 2010, the Court declared Mr.

and Ms. Chu in default and set a hearing on damages. On January 3, 2011, the Court entered

Judgment in favor of Mr. Li for breach of contract and awarded compensatory damages in the

amount of $81,800.00 but denied Mr. Li’s request for punitive damages and attorney fees.

II.    Conclusions of Law.

       The cornerstone of the bankruptcy system is the discharge of debts. However, Section 523

of the Bankruptcy Code excludes certain debts from discharge. See generally 11 U.S.C. § 523(a).

Establishing a non-dischargeable debt under Section 523 requires a two-step process. First, the

creditor must establish the existence of a debt under non-bankruptcy law (e.g., state law).

Thereafter, the Court must determine whether the debt is non-dischargeable. Here, the existence

and amount of the debt was established in state court.1 Now, Plaintiff contends that such debt is

non-dischargeable pursuant to §§ 523(a)(2)(A) and (a)(4).

       As an initial matter, “the marital relationship alone is not enough to impute one spouse's

fraud to the other for nondischargeability purposes.” In re Boyd, 525 B.R. 299, 307 (Bankr.

M.D.N.C. 2015) (quoting In re Hill, 425 B.R. 766, 774 (Bankr. W.D.N.C. 2010)). However, where

the married couple are business partners, the court will impute one spouse’s fraud to the other. See




1
 The Court addresses the collateral estoppel effect of the state court judgment in the Memorandum
Opinion on Motion to Reconsider entered commensurately herewith.

                                                  7
                   Case 18-00401        Doc 42     Filed 08/29/19     Page 8 of 11



In re Simone, 509 B.R. 6, 11 (Bankr. D. Md. 2014). “Under Maryland law, a partnership need not

be evidenced by a writing; a partnership may be found where ‘the circumstances and acts of the

parties indicate an intention to create a partnership.’” Id. (quoting Gosman v. Gosman, 271 Md. 514,

318 A.2d 821 (1974)). Here, Mr. and Ms. Chu were acting as business partners with respect to Mr.

Chu’s business venture in Tanzania. Further, Ms. Chu was acting in furtherance of that venture in

seeking the Loans.

       A.      Section 523(a)(2)(A).

       Courts must construe exceptions to discharge narrowly, “to protect the purpose of providing

debtors a fresh start.” In re Rountree, 478 F.3d at 219. Section 523(a)(2)(A) excepts from

discharge any debt for money, property, services or credit to the extent the money, property,

services, or credit was obtained by “false pretenses, a false representation, or actual fraud, other

than a statement respecting the debtor's or an insider's financial condition.” In other words,

“Congress excepted from discharge . . . debts in which the debtor used fraudulent means to obtain

money, property, services, or credit. In re Rountree, 478 F.3d 215, 219 (4th Cir. 2007). In short,

“§ 523(a)(2) [protects] creditors who were tricked by debtors into loaning them money or giving

them property, services, or credit through fraudulent means.” Id. at 219–20.

       A creditor asserting a claim under § 523(a)(2)(A) bears the burden of proving the following

by a preponderance of evidence: “(1) that the defendant made a representation, (2) that the

defendant knew at the time the representation was made that it was false, (3) that the defendant

made the representation with the intent and purpose of deceiving the plaintiff, (4) that the plaintiff

justifiably relied upon the false representation, and (5) that the plaintiff suffered damages as a

proximate result of the representation.” In re Rixham, 578 B.R. 287, 307 (Bankr. D. Md. 2017).

       As to the first element, the representation “must relate to a present or past fact.” In re



                                                   8
                   Case 18-00401        Doc 42     Filed 08/29/19     Page 9 of 11



Owens, 549 B.R. 337, 355 (Bankr. D. Md. 2016) (quoting In re Conlin, 294 B.R. 88, 100 (Bankr. D.

Minn. 2003)). As such, statements of opinion, expectation, or intention generally do not satisfy the

representation requirement of § 523(a)(2)(A). In re Criswell, 52 B.R. 184, 197 (Bankr. E.D. Va.

1985). “It is only when the declarant does not hold these opinions or utters them with reckless

indifference for their truth that the requisite fraud can be found.” In re Schwartz & Meyers, 130

B.R. 416, 423 (Bankr. S.D.N.Y. 1991).

       While the distinction between fact and opinion is not always clear, courts are more likely to

conclude that quantitative statements satisfy the first element, whereas courts often find statements

of a qualitative nature to be opinion or sale puffery. Compare In re Copeland, 291 B.R. 740, 762

(Bankr. E.D. Tenn. 2003) (statement that a company was “very profitable . . . can only legitimately

be classified as puffery and opinion.”) with In re Goodwich, 517 B.R. 572, 579 (Bankr. D. Md.

2014) (finding a false representation where debtor provided a profit and loss statement that showed

a net profit of $301,359 from three previous ventures and an expected profit of $145,000.00 from

subject venture where no profit had been realized from the three previous ventures). The parties’

relationship is also relevant when distinguishing between fact and opinion. If there is a formal

relationship of trust between the parties and the statement relates to the declarant’s area of expertise,

courts are more likely to find statements teetering on the boundary of fact and opinion to be factual.

Compare In re Schwartz & Meyers, 130 B.R. 416, 421 (Bankr. S.D.N.Y. 1991) (statement that

investment was “as safe as in a bank” from plaintiff’s then boyfriend and agent of debtor was

merely puffery or opinion) with In re White, 128 Fed. Appx. 994, 998 (4th Cir. 2005) (unpublished)

(debtor’s representation that investment was safe was a fraudulent misrepresentation where debtor

was acting as plaintiff’s financial planner).

       Ms. Chu made numerous representations in connection with soliciting the Loans. Ms. Chu



                                                   9
                  Case 18-00401        Doc 42     Filed 08/29/19     Page 10 of 11



represented that Mr. Chu’s business venture was successful; that the Loans would be repaid within a

month; and that, if necessary, they would repay Mr. Li from their sale of the real estate holdings.

Each of Ms. Chu’s representations were statements of opinion, expectation, or intention. Plaintiff

failed to satisfy his burden of establishing that Ms. Chu did not hold these opinions, expectations, or

intentions. To the contrary, the evidence showed that Ms. Chu believed that her husband’s venture

was successful and that they would have no difficulty repaying the Loans according to their terms.

Further, while Mr. Li held Mr. and Ms. Chu in high esteem and considered them close friends, their

relationship was not the type of formal relationship that would give Ms. Chu’s statements of

opinion the air of objective fact.

       Based on the foregoing, Plaintiff failed to satisfy his burden of establishing that Defendants

made a misrepresentation of fact. Accordingly, the Court finds and concludes that it must grant

judgment in Defendants favor on Plaintiff’s cause of action for non-dischargeability under §

523(a)(2)(A).

       B.       Section 523(a)(4).

       Section 523(a)(4) excepts from discharge any debt “for fraud or defalcation while acting in a

fiduciary capacity, embezzlement, or larceny.”      Plaintiff alleges neither embezzlement nor

larceny. Accordingly, to obtain relief under Section 523(a)(4), Plaintiff “must establish that

[Defendants were] acting in a fiduciary capacity. . . [and] that while acting in that capacity [they]

committed a fraud or defalcation.” In re Kelley, 948 F.2d 1281 (4th Cir. 1991) (unpublished).

“[T]he issue of whether the debtor was acting in a fiduciary capacity is ultimately a federal

question.” In re Heilman, 241 B.R. 137, 158 (Bankr. D. Md. 1999) (citing In re Lang, 108 B.R. 586

(Bankr. N.D. Ohio 1989)). The term “fiduciary capacity” is strictly construed for the purposes of

Section 523(a)(4), such that “[t]he necessary relationship must arise from a preexisting express or



                                                   10
                  Case 18-00401        Doc 42     Filed 08/29/19     Page 11 of 11



technical trust. That is, ‘[i]t is not enough that by the very [alleged] act of wrongdoing out of which

the contested debt arose, the bankrupt has become chargeable as a trustee ex maleficio. He must

have been a trustee before the wrong and without reference thereto.’” In re Kelley, 948 F.2d 1281

(4th Cir. 1991) (unpublished) (quoting Davis v. Aetna Acceptance Co., 293 U.S. 328, 333 (1934)).

Here, there is no evidence that Mr. or Ms. Chu were fiduciaries of Mr. Li. While Mr. Li thought

highly of Mr. and Ms. Chu, their relationship was not a fiduciary relationship as the term is used in

Section 523(a)(4).

III.   Conclusion.

       Based on the foregoing, the Court finds and concludes that it should render judgment in

favor of Defendants on all counts. The Court will enter a judgment consistent with this

Memorandum Opinion.

cc:    All parties
                                            End of Order




                                                  11
